                 Case 4:19-cr-00589-HSG Document 39 Filed 02/24/20 Page 1 of 5


 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN SAMPSON (CABN 249784)
   BENJAMIN KINGSLEY (CABN 314192)
 5 Assistant United States Attorneys

 6          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 7          Telephone: (415) 436-7020
            FAX: (415) 436-7009
 8          Colin.Sampson@usdoj.gov

 9 NICHOLAS O. HUNTER (DCBN1022355)
   Trial Attorney, National Security Division
10
          950 Pennsylvania Ave, N.W.
11        Washington, D.C. 20530
          (202) 353-3434
12        Nicholas.Hunter@usdoj.gov

13 Attorney for United States of America

14                               UNITED STATES DISTRICT COURT

15                            NORTHERN DISTRICT OF CALIFORNIA

16                                      OAKLAND DIVISION

17     UNITED STATES OF AMERICA,                           Case No. 4:19-cr-0589 HSG
18         Plaintiff,                                      UNITED STATES’ SENTENCING
                   v.                                      MEMORANDUM
19
       XUEHUA PENG,
20         a/k/a Edward Peng,
21         Defendant.

22

23          I.       INTRODUCTION
24          Pursuant to a plea agreement under Rule 11(c)(1)(C), defendant pleaded guilty to one count in
25 violation of 18 USC § 951, acting as an agent of a foreign government without notification. As part of

26 the binding C plea agreement, the parties agreed that a sentence of 48 months in custody is an

27 appropriate disposition for this case. Probation concurs, and the government now recommends a

28

     U.S. SENTENCING MEMORANDUM,
     4:19-CR-0589 HSG                                  1
              Case 4:19-cr-00589-HSG Document 39 Filed 02/24/20 Page 2 of 5


 1 sentence of 48 months.

 2          II.      CHARGE AND CONVICTION

 3                A. Criminal Conduct

 4          By March 2015, a contact of defendant began recruiting him to become an asset of the security

 5 services of the People’s Republic of China (“PRC”) and its Ministry of State Security (“MSS”). When

 6 the MSS believed that it had a source for classified information of the United States, it turned to

 7 defendant, whose U.S. citizenship and frequent business travel to China would arouse little suspicion, to

 8 act as a courier for the source’s secure digital (“SD”) cards that the MSS believed would contain

 9 information for the benefit of the PRC.

10          Once defendant agreed to act as a courier for the PRC, MSS officers explained to him how to

11 conduct a “dead drop,” a form of delivering money and/or picking up an item (in this case, the SD cards)

12 without actually meeting the other participant, who in this case was secretly working for the United

13 States. Defendant conducted a test run in Newark, California, and serviced five additional dead drops in

14 the Bay Area and Columbus, Georgia, as outlined in the table below:

15
             Date            Location         Item Left in the Hotel      Item Retrieved from the Hotel
16           6/13/2015      Newark, CA                 n/a                             n/a
17          10/24/2015      Newark, CA                 n/a                           SD Card
             4/23/2016      Oakland, CA             $20,000                          SD Card
18            7/1/2017     Columbus, GA             $20,000                            n/a
19            9/9/2017     Columbus, GA             $10,000                          SD Card
             6/30/2018     Columbus, GA             $20,000                          SD Card
20

21 Defendant earned approximately $30,000 for delivering cash to the source and delivering the SD cards

22 to the MSS in China.

23                B. Complaint and Information

24          The Criminal Complaint was filed on September 24, 2019, and unsealed on September 27, 2019.

25 See ECF Nos. 1, 9. Defendant was charged with one violation of 18 U.S.C. § 951, acting in the United

26 States as an agent of a foreign government without providing notice to the Attorney General. On

27 November 6, 2019, a one-count Criminal Information was filed charging the same violation.

28 //

     U.S. SENTENCING MEMORANDUM,
     4:19-CR-0589 HSG                                    2
                Case 4:19-cr-00589-HSG Document 39 Filed 02/24/20 Page 3 of 5


 1                 C. Guilty Plea

 2          Defendant pleaded guilty to the Information on November 25, 2019. See ECF No. 32. The plea

 3 agreement, binding pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) if accepted by the Court,

 4 calls for a sentence of 48 months, three years of supervised release, and a $30,000 fine.

 5                 D. The Presentence Investigation Report (“PSR”)

 6          The government’s objections to the PSIR have been resolved.

 7          III.      UNITED STATES SENTENCING GUIDELINES PROVISIONS

 8          The violation, acting as an agent of a foreign government without providing notice to the

 9 Attorney General, is not referenced in Appendix A of the U.S. Sentencing Guidelines, and the

10 government asserts that no other Guideline appears to encompass the defendant’s conduct. As a result,
11 the Court may impose a sentence not to exceed the statutory maximum of 10 years.

12          IV.       18 U.S.C. § 3553(a) FACTORS

13          Section 3553(a)’s factors 1 support the parties agreed sentence of 48 months’ imprisonment and a

14 significant fine of $30,000. Given his early plea and assistance, a sentence of 48 months appropriately

15 accounts for said assistance and defendant’s personal history and characteristics as identified in the

16 PSIR.

17          V.        THE RULE 11 (c)(1)(C) PLEA

18          Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the parties “may agree that a specific sentence or

19 sentencing range is the appropriate disposition of the case.” The Rule goes on to bind the Court to the

20 parties’ agreement “once the court accepts the plea agreement.” Id. The Court must either accept the

21 agreed sentence of the parties, or it must reject the plea agreement. If the Court rejects the agreement, it

22

23

24          1
              The Court must consider: (1) the nature and circumstances of the offense and the history and
25   characteristics of the defendant; (2) the need for the sentence imposed (A) to reflect the seriousness of
     the offense, to promote respect for the law, and to provide just punishment for the offense, (B) to afford
26   adequate deterrence to criminal conduct, (C) to protect the public from further crimes of the defendant,
     and (D) to provide the defendant with needed educational or vocational training, medical care, or other
27   correctional treatment in the most effective manner; (3) the kinds of sentences available; (4) the kinds of
     sentence and the sentencing range established by the Guidelines; (5) any pertinent policy statement; and
28   (6) the need to avoid unwarranted sentence disparities among defendants with similar records who have
     been found guilty of similar conduct. Id.

     U.S. SENTENCING MEMORANDUM,
     4:19-CR-0589 HSG                                     3
              Case 4:19-cr-00589-HSG Document 39 Filed 02/24/20 Page 4 of 5


 1 “must provide individualized reasons for rejecting the agreement, based on the specific facts and

 2 circumstances presented.” Morgan v. U.S. Dist. Ct., 506 F. 3d 705, 711 (9th Cir. 2007).

 3          Given the lack of an applicable sentencing guideline for the charged crime, the Court should pay

 4 particular attention to the agreement of the parties to a 48-month sentence accompanied by a significant

 5 fine of $30,000. “Plea agreements are contractual by nature and are measured by contract law

 6 standards.” United States v. Franco-Lopez, 312 F. 3d 984, 989 (9th Cir. 2002). A court may reject an

 7 agreed sentence where the court believes it is “too lenient or otherwise not in the public interest.’” Ellis

 8 v. U.S. Dist. Ct., 356 F. 3d 1198, 1209 (9th Cir. 2004).

 9          Here, the agreed sentence of four years of prison in a case with a ten-year maximum is not too

10 lenient, and appropriately addresses the defendant’s conduct as a courier for the MSS over the course of
11 three years in exchange for at least $30,000. Although defendant’s conduct posed a substantial potential

12 risk to the United States’ national security, Defendant also gave an immediate and truthful admission of

13 his conduct and guilt. As asserted above, there are no Guidelines provisions for the charge of acting as

14 an agent of a foreign government, which carries a maximum sentence of 10 years. A sentence of

15 slightly less than half of the maximum sentence, a significant fine, and three years of supervised release

16 is a reasonable one and is not contrary to the public interest and should not be rejected. See Ellis, 356 F.

17 3d at 1209.

18 //

19

20 //

21

22 //

23

24 //

25

26 //

27

28 //

     U.S. SENTENCING MEMORANDUM,
     4:19-CR-0589 HSG                                     4
              Case 4:19-cr-00589-HSG Document 39 Filed 02/24/20 Page 5 of 5


 1          VI.    CONCLUSION

 2          Peng has been convicted for a serious crime in which he acted in the United States as an agent of

 3 the People’s Republic of China and its Ministry of State Security by surreptitiously retrieving and

 4 transporting drives containing information for the benefit of the PRC. For all those reasons, the

 5 government respectfully asserts that a sentence of 48 months is sufficient but not greater than necessary

 6 to comply with the considerations set out in 18 U.S.C. § 3553(a) and asks this Court to sentence Peng to

 7 48 months’ imprisonment, followed by a three-year term of supervised release, and order him to pay a

 8 fine of $30,000.

 9

10                                                       Respectfully submitted,

11                                                       DAVID L. ANDERSON
                                                         United States Attorney
12
     Dated: February 24, 2020.                           /s/ Colin Sampson________
13
                                                         COLIN SAMPSON
14                                                       Assistant United States Attorney
                                                         NICHOLAS O. HUNTER
15                                                       Trial Attorney, National Security Division

16

17

18

19

20

21

22

23

24

25

26

27

28

     U.S. SENTENCING MEMORANDUM,
     4:19-CR-0589 HSG                                   5
